DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henck et al (US 2018/0079385).  Henck discloses:
With regard to claim 1 - A vehicle pop-up hood apparatus, comprising: 
a hood that closes an opening part at an outer part of a vehicle body; 
a hood lock mechanism 570 that fixes the hood to the vehicle body in a closed state of the hood; 
a support mechanism that supports the hood lock mechanism 570 to the vehicle body such that the hood lock mechanism is movable upward and downward; and 
an actuator 555 that displaces the hood lock mechanism together with the hood upward in an emergency, 
wherein the support mechanism includes 
a movable block 514 that supports the hood lock mechanism 570 and 
a base block 512 that is fixed to the vehicle body and that supports the movable block 514 such that the movable block is slidable upward and downward (A’), 

a protrusion part 516 that is slidably inserted in the long hole 528 is provided on the movable block 514, and 
a resistance-applying part 502 that comes into contact with the protrusion part 516 and that applies a resistance to the protrusion part is provided in at least a higher region of the long hole 528 than a required elevation position of the hood.

With regard to claim 3 - wherein the resistance-applying part is formed of: 
a narrow width part 502 having a width that is wider than an outer diameter of the protrusion part and that is narrower than a width of a wide width part 526 of a lower region of the long hole; and 
a taper part 502 that is arranged between the wide width part and the narrow width part and that has a width which continuously narrows from the wide width part toward the narrow width part (see Fig. 6B).

With regard to claim 5 -  wherein the resistance-applying part 502 is constituted of a narrow width part having a width at the narrowest portion that is narrower than an outer diameter of the protrusion part 516 and a lightening hole 504 that is provided on an edge portion of the narrow width part (see ¶[0050]).

With regard to claim 6 - wherein the resistance-applying part is constituted of a deformable protrusion piece 508,510 that extends from an edge part of the long hole 528 toward an inside of the long hole 528.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henck in view of Borg et al (US 7,475,752).  Henck fails to explicitly disclose wherein the resistance-applying part is constituted of a corrugated groove.  Borg teaches a mechanical absorption systems for an active bonnet hinge including a slot having a resistance applying part constituted of a corrugated groove 344,346 (Figs. 16 and 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the active hinge of Henck with the teaching of Borg such that the resistance-applying part is constituted of a corrugated groove to apply resistance without weakening the area surrounding the long hole.

Allowable Subject Matter
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 28, 2021